Dodge, J.
While, as tbe trial court says, tbe evidence is somewhat nebulous and indefinite as to what tbe parties un*291derstood, yet there was a fair issue of fact for that court to decide. The evidence does not preponderate at all clearly against his conclusion that the intention was that the business should be run as that of the defendants until they were reimbursed the amount of McMahon’s indebtedness to them; and that one of the usual and essential powers incident to the running of such a business, remote from the principal’s residence, is the purchase of supplies to be used therein. This being so, a private and undisclosed agreement that he should not commit defendants to liability for such purchases would not protect them against a claim by one dealing with McMahon in the ordinary line of such business without knowledge of such restriction. Roche v. Pennington, 90 Wis. 107, 112, 62 N. W. 946; McDermott v. Jackson, 97 Wis. 64, 71, 72 N. W. 375; Parr v. Northern E. Mfg. Co. 117 Wis. 278, 287, 93 N. W. 1099; Abrohams v. Revillon, 129 Wis. 235, 107 N. W. 656; Ferris v. Kilmer, 48 N. Y. 300, 304.
By the Court. — Judgment affirmed.